                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

TRACEY SCOTT and LORRENZO HAMPTON,                                                       PLAINTIFFS
individually and on behalf of all others similarly situated

v.                                     No. 3:18CV00056 JLH

REVCLAIMS, LLC; and
ST. BERNARD’S HOSPITAL, INC.                                                          DEFENDANTS

                                               ORDER

       The plaintiffs commenced this action in this Court on March 30, 2018, asserting subject

matter jurisdiction, apparently, under the Class Action Fairness Act. See 28 U.S.C. § 1332(d). The

complaint alleges in a conclusory fashion only that the Court has subject matter jurisdiction due to

the amount and type of relief sought and because the amount in controversy exceeds the minimum

jurisdictional limits of the Court. Document #1 at 2, ¶5. Both named plaintiffs are citizens of

Arkansas, as is one of the defendants. Document #1 at 1, ¶1, ¶2 and ¶4. Hence, complete diversity

between the plaintiffs and the defendants is lacking. Nor do the named plaintiffs appear to seek an

amount exceeding $75,000 for their individual claims. Because the Court cannot ascertain from the

pleadings whether it has subject matter jurisdiction, it orders the parties to brief the issue. The

plaintiffs, who invoked this Court’s jurisdiction, must file their brief within 14 days from the entry

of this Order. The brief must explain the factual and legal basis for the allegation that this Court has

subject matter jurisdiction. If jurisdiction is asserted under 28 U.S.C. § 1332(d), the brief must

explain the basis for the assertion that the amount in controversy exceeds $5,000,000 as required by

28 U.S.C. § 1332(d)(2) and must also address the elements of § 1332(d)(4). The defendants may,

if they choose, respond within 14 days after the plaintiffs have filed their brief.

       IT IS SO ORDERED this 29th day of October, 2018.


                                                       J. LEON HOLMES
                                                       UNITED STATES DISTRICT JUDGE
